SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

820
KA 12-01918
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WILLIAM P. OLIVER, DEFENDANT-APPELLANT.


WILLIAMS, HEINL, MOODY & BUSCHMAN, P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM P. OLIVER, DEFENDANT-APPELLANT PRO SE.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered August 16, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the third degree (Penal Law § 220.39 [1]). We reject defendant’s
contention in his main brief that the sentence is unduly harsh and
severe. By pleading guilty, defendant waived the contention in his
pro se supplemental brief that count three of the indictment is barred
by the statute of limitations (see People v Parilla, 8 NY3d 654, 659;
see generally CPL 210.20 [1] [f]). Defendant’s further contention in
his pro se supplemental brief that he was improperly denied the
opportunity to participate in the judicial diversion program set forth
in CPL 216.05 is not preserved for our review (see CPL 470.05 [2]),
and we decline to exercise our power to review that contention as a
matter of discretion in the interest of justice (see CPL 470.15 [3]
[c]).




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court